ORDER

PER CURIAM.
Mother and father appeal from their parental rights being terminated under § 211.447, RSMo 2000. The Court of Appeals determined that the trial court properly found under § 211.447.2(1) the three children had been in foster care for at least fifteen of the most recent twenty-two months and that termination was in the best interests of the children. The Court also found that additional grounds for termination as to each appellant supported the trial court’s decision. Judgments affirmed. Rule 84.16(b).